Case 8:20-mc-00127-JLS-JDE Document 22-4 Filed 12/31/20 Page 1 of 5 Page ID #:1435


 1 Stephanie R. Wood (SBN: 242572)
        swood@bcpc-law.com
 2   Jeffrey R. Bragalone (pro hac vice application to be filed)
        jbragalone@bcpc-law.com
 3   BRAGALONE CONROY PC
     2200 Ross Ave., Suite 4500W
 4   Dallas, Texas 75201
     Tel: (214) 785-6670
 5   Fax: (214) 785-6680
 6 Ben M. Davidson (SBN: 181464)
      Ben@dlgla.com
 7 DAVIDSON      LAW GROUP, ALC
   4500 Park Granada Blvd., Suite 202
 8 Calabasas, California 91302
   Tel: (818) 918-4622
 9
   Attorneys for Respondent
10 Acacia Research Corporation

11
                          UNITED STATES DISTRICT COURT
12
                        CENTRAL DISTRICT OF CALIFORNIA
13
                                   SOUTHERN DIVISION
14
     HMD GLOBAL OY,
15
                         Movant,              DECLARATION OF ERIC LUCAS
16                                            IN OPPOSITION TO MOTION BY
            vs.                               HMD GLOBAL OY TO COMPEL
17                                            PRODUCTION OF DOCUMENTS
     ACACIA RESEARCH                          FROM ACACIA RESEARCH
18   CORPORATION,                             CORPORATION
19                       Respondent.          Judge: John D. Early
                                              Date: January 21, 2021
20                                            Time: 10:00 a.m. PST
                                              Place: [TBD]
21                                            Discovery Cutoff: March 18, 2021
                                              Pretrial Conference: June 29, 2021
22                                            Trial Date: August 2, 2021
23

24

25

26

27

28



     DECLARATION OF ERIC LUCAS
Case 8:20-mc-00127-JLS-JDE Document 22-4 Filed 12/31/20 Page 2 of 5 Page ID #:1436



 1        I, Eric Lucas, hereby declare as follows:
 2        1.     I submit this declaration based on personal knowledge and information
 3 obtained following a reasonable investigation. If called upon as a witness, I could

 4 and would competently testify to the truth of each statement herein.

 5        2.     I am the President of Cellular Communications Equipment LLC
 6 (“CCE”).

 7        3.     I am also the Senior Vice President of Acacia Research Corporation
 8 (“ARC”).

 9        4.     CCE is a Texas corporation formed in 2013. CCE’s principal place of
10 business is located in Frisco, Texas. Throughout its existence, CCE has always

11 maintained its offices in either Frisco, Texas or Plano, Texas.      CCE has never
12 maintained an office in California. CCE has never been registered to do business in

13 California.

14        5.     On or about March 17, 2020 CCE sued HMD Global Oy (“HMD”) for
15 infringement of U.S. Patent No. 7,218,923 (the “’923 patent”) in the United States

16 District Court for the Eastern District of Texas (the “Texas Action”).

17        6.     I have reviewed and am generally familiar with the subpoena issued to
18 ARC on or about September 25, 2020.

19        7.     I have also reviewed HMD’s Motion to Compel Production of
20 Documents from Acacia Research Corporation, filed on December 21, 2020.

21        8.
22

23                                                                                  h
24

25

26

27        9.
28


                                             1
     DECLARATION OF ERIC LUCAS
Case 8:20-mc-00127-JLS-JDE Document 22-4 Filed 12/31/20 Page 3 of 5 Page ID #:1437



 1

 2

 3

 4        10.                                                   if ARC were ordered to
 5 produce emails responsive to the HMD subpoena, ARC would need to hire contract

 6 attorneys and paralegals and IT personnel to retrieve and review for relevance the

 7 broad scope of emails requested by the HMD subpoena.

 8        11.    Since receiving the HMD subpoena, I have attempted to estimate the
 9 expense of complying with an email search for the broad scope of emails requested

10 by HMD’s subpoena. As part of that investigation,

11

12

13

14                                                                that would need to be
15 reviewed in order to determine relevance and responsiveness to the HMD subpoena.

16        12.    Additionally, negotiations of license agreements for patents are always
17 conducted with assistance from outside counsel. Accordingly, many potentially

18 responsive emails would need to be reviewed for possible privileges, and the

19 reviewers would need to catalogue any privileged documents.

20        13.    Based upon
                          n                                      , it is my understanding
21 and belief that an outside vendor would charge an average of $50 per hour to initially

22 retrieve emails from the emails servers and prepare them so that they could be

23 reviewed for relevance and possible production. Assuming that the requests for email

24 were limited to the last 10 years, adding up to over                               , I
25 conservatively estimate that it would cost at least            simply to retrieve and
26 process emails for review.

27        14.    Based on
28 it is my understanding and belief that an outside law firm would charge an average


                                              2
     DECLARATION OF ERIC LUCAS
Case 8:20-mc-00127-JLS-JDE Document 22-4 Filed 12/31/20 Page 4 of 5 Page ID #:1438



 1 of $250 per hour for paralegals and attorneys to review emails for relevance and

 2 privilege, and to create a privilege log.

 3         15.   I understand that the review rate of emails will vary based on the
 4 individual and the nature and content of the materials being reviewed. Nevertheless,

 5 for purposes of estimating the cost of a possible email review, I have relied on

 6 statistics that show an average rate of document review of 50-75 emails per hour,

 7 per reviewer. In particular, I reviewed statistics and information from the following

 8 websites:           https://cloudnine.com/ediscoverydaily/electronic-discovery/cost-
 9 calculator-for-document-review-ediscovery-best-practices/;

10 https://edrm.net/resources/budgetcalculators/;                                      and
11 https://cloudnine.com/ediscoverydaily/electronic-discovery/ediscovery-best-

12 practices-perspective-on-the-amount-of-data-contained-in-1-gigabyte/.

13         16.   While it is not possible to know the exact total number of emails that
14 would need to be reviewed for relevance and privilege, I conservatively assumed

15 that as few ass

16 would need to be reviewed for relevance and privilege. Using this percentage of the

17 total emails, and the range of estimated rates of review, along with the estimated

18 average hourly rate of the reviewers, I estimate that the out-of-pocket expense to

19 ARC for the review alone would be from approximately                                  .
20         17.   Although it is not possible to know the exact total time that it would
21 take to review the retrieved emails for relevance and privilege, based on the statistics

22 for the average rate of document review, I estimate that it would take

23                                for an outside law firm working full time on this project
24 to review the retrieved emails for relevance and privilege, and at least an additional

25                       tto generate and proof a log of privileged documents. Of course,
26 if additional individuals were added to the project, it might reduce somewhat the

27 total estimated time for the review, but not the overall expense of the review.

28


                                               3
     DECLARATION OF ERIC LUCAS
Case 8:20-mc-00127-JLS-JDE Document 22-4 Filed 12/31/20 Page 5 of 5 Page ID #:1439



 1       18.   Thus, a reasonable and conservative estimate of the time that expense
 2 that ARC would incur should it be required to produce emails in response to the

 3 HMD subpoena is at least                                                           .
 4

 5       I declare under penalty of perjury that the foregoing is true and correct.
 6

 7

 8 Executed on December 31, 2020

 9                                                     _________________
10
                                                       Eric Lucas

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                             4
     DECLARATION OF ERIC LUCAS
